Case 3:19-cv-00109-JHM-CHL Document 13 Filed 03/28/19 Page 1 of 2 PageID #: 1111




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 GARY DAILY, ET AL.,                            )
                                                )
        Plaintiffs,                             )
                                                )
                                                               Electronically Filed
 v.                                             )
                                                )
                                                           Case No. 3:19-CV-109-JHM
 ZEON CHEMICALS LIMITED                         )
 PARTNERSHIP,                                   )
                                                )
        Defendant.                              )

      DEFENDANT ZEON CHEMICALS LIMITED PARTNERSHIP’S MOTION TO
                     DISMISS AMENDED COMPLAINT

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Zeon

 Chemicals Limited Partnership respectfully moves the Court to dismiss the Amended Complaint

 in its entirety because the Amended Complaint, like the original Complaint, fails to state a claim

 upon which relief can be granted. (Pls.’ Am. Compl., ECF No. 11.) As grounds for this Motion,

 Defendant incorporates herein by reference the arguments made in its Motion to Dismiss (ECF

 No. 8), Memorandum of Law (ECF No 8-1), and Reply Brief (ECF No. 12) that it filed with

 respect to Plaintiffs’ original Complaint, which is identical in substance to the Amended

 Complaint. (See Ord., Mar. 15, 2019, ECF No. 10 (noting that the only change was the removal

 of one Plaintiff from the action).) Accordingly, Defendant Zeon Chemicals Limited Partnership

 respectfully requests that the Court grant its Motion to Dismiss Amended Complaint.




                                                    1
Case 3:19-cv-00109-JHM-CHL Document 13 Filed 03/28/19 Page 2 of 2 PageID #: 1112




                                              Respectfully submitted,

                                              FROST BROWN TODD LLC

                                              /s/ Richard S. Cleary
                                              Richard S. Cleary
                                              rcleary@fbtlaw.com
                                              Kyle D. Johnson
                                              kjohnson@fbtlaw.com
                                              400 West Market Street, 32nd Floor
                                              Louisville, KY 40202-3363
                                              Phone: 502-589-5400
                                              Fax: 502-581-1087
                                              Counsel for Defendant Zeon Chemicals Limited
                                              Partnership

                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 28th day of March, 2019, I electronically filed the foregoing
 document with the Clerk of the Court by using the CM/ECF system, which will send a notice of
 electronic filing to the following: rcleary@fbtlaw.com; kjohnson@fbtlaw.com; and
 kennevitt@hotmail.com.

                                              /s/ Richard S. Cleary
                                              Counsel for Zeon Chemicals Limited Partnership

 0123861.0716825 4815-0981-1087v2




                                                 2
